ORDER

On March 16, 2006 the court issued an order directing William L. Hollman (“Hollman”) to inform the court within 14 days of the disposition in Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006), how he believed his appeal should proceed. On August 7, 2006, we sent a letter to Hollman’s counsel allowing him until August 21, 2006 to respond or this case would be dismissed. Hollman has failed to respond.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This case is dismissed.
(2) Each side shall bear its own costs.